         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

STEVEN F. D’AMICO,
DOC # L58304,

            Plaintiff,

v.                                    Case No. 4:19cv446-MW/CAS

MARK INCH, et al.,

          Defendants.
_________________________/

       ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation, ECF No. 7, and has also reviewed de novo Plaintiff’s

objections to the report and recommendation, ECF No. 10. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Plaintiff’s

objections, as this Court’s opinion. Plaintiff’s motion for preliminary injunction,

ECF No. 5, is DENIED. This case is REMANDED to the Magistrate Judge for

further proceedings.     Further, the Clerk is directed to refile the motion for

preliminary injunction, ECF No. 5, in Case No. 4:18cv494, in light of Plaintiff’s




                                         1
objections.

     SO ORDERED on December 2, 2019.

                              s/ MARK E. WALKER
                              Chief United States District Judge




                                2
